Citation Nr: 0729863	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance and adaptive 
equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to March 
1994.

This appeal arises from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  During the pendency of the 
appeal the veteran moved to the State of Texas and his appeal 
was transferred to the Board of Veterans' Appeals (Board) 
from the Waco RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment may be made where the claimant 
is entitled to compensation for disabilities described as 
loss or permanent loss of use of one or both  feet.  Service 
connection has been granted for pseudoarthrosis of L5-S1, 
status post fusion and bilateral foraminotomies, rated as 60 
percent disabling.  The veteran's symptoms of chronic L5 
radiculopathy include right leg hypoesthesia.  A May 2005 
statement from a VA physician indicates the veteran has 
neuropathy of the right leg due to his back disease and 
requires adaptive equipment in order to drive a motor 
vehicle.  

In October 2003, the veteran testified at a hearing before a 
Decision Review Officer at the RO that he had difficulty 
walking and keeping his balance because he was unable to tell 
if he was putting his foot down right.  (T-4,5).  VA records 
indicate the veteran was issued a cane in November 2003.  

This has raised questions as to whether the veteran has loss 
of use of the right foot.  Loss of use of a foot will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of  election below knee with use of a suitable 
prosthetic  appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump prosthesis.  38 C.F.R. §§ 
3.350(a)(2)(i), 4.63 (2006).  

In addition, August 2005 VA treatment records noted the 
veteran was aware he was not supposed to drive.  The law 
provides at 38 U.S.C.A. § 3903(b) (West 2002) that "no 
eligible person shall be provided an automobile or other 
conveyance under this chapter until it is established to the 
satisfaction of the Secretary, in accordance with the 
regulations the Secretary shall prescribe, that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's own 
safety and the safety of others and will satisfy the 
applicable standards of licensure to operate the automobile 
or other conveyances established by the State of such 
person's residency or other proper licensing authority."  
See also 38 C.F.R. § 17.156 (2006).  The regulations at 
38 C.F.R. § 3.809 expressly state that "a claimant will be 
furnished a certificate of eligibility  for financial 
assistance in the ...purchase of such adaptive equipment as may 
be appropriate to the claimant's losses unless the need for 
such equipment is contraindicated by physical or legal 
inability to operate the vehicle."  

A medical opinion addressing the extent of the veteran's loss 
of use of his right foot and his overall impairment to 
driving would be useful.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran is asked to identify all 
health care providers who have treated 
him since September 2005 for his right 
leg hypoesthesia.  VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran.  

2.  The veteran should be afforded a VA 
examination to determine if has loss of 
use of a foot or both feet.  

The examiner is asked to answer the 
following questions:

Does the veteran have loss of use of 
one or more feet, which is defined as 
having no effective function remaining 
other than that which would be equally 
well served by an amputation stump at 
the site of election below the knee 
with use of a suitable prosthetic 
appliance?  The examiner is asked to 
note in his report the actual remaining 
function of the veteran's lower 
extremities, and whether the acts of 
balance, propulsion, etc., could be 
accomplished equally well by an 
amputation stump prosthesis.  

In addition, the VA examiner is asked 
to comment on whether there exists any 
physical disability which would 
preclude the veteran from driving.  

3.  VA should readjudicate the claim for 
a certificate of eligibility for an 
automobile or adaptive equipment.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



